ORDER
The Court allows plaintiffs’ petition for discretionary review as to plaintiffs’ issues Number 1 and Number 2:
(1) Does a medical malpractice expert’s reliance on a national standard of care automatically disqualify the witness from testifying under G.S. § 90-21.12?; and
(2) When a medical malpractice expert testifies to the existence of a national standard of care, and no evidence is presented regarding the congruity between that national standard and the community standard under G.S. § 90-21.12, should it be presumed that the community standard differs from, or instead conforms to, the national one?
Plaintiffs’ petition for discretionary review as to the remaining issues is denied.
By order of the Court in Conference, this 6th day of December 2007.
Hudson, J. For the Court
*86[[Image here]]
*87[[Image here]]
*88[[Image here]]
*89[[Image here]]
*90[[Image here]]
*91[[Image here]]
*92[[Image here]]